291 S.W.3d 372 (2009)
David LIGONS, Respondent,
v.
MIRACLE SUPPLY COMPANY, Appellant.
No. ED 92024.
Missouri Court of Appeals, Eastern District, Division Four.
September 1, 2009.
*373 Albert M. Spradling III, Cape Girardeau, Ira L. Blank, Clayton, MO, for Appellant.
Michael L. Jackson, Jackson, MO, for Respondent.
Before KURT ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Miracle Supply Company appeals the trial court's judgment in favor of David Ligons (hereinafter, "Ligons"), after Ligons filed an application for trial de novo from small claims court. The trial court, after trial de novo, awarded Ligons $1,021.84 for damage to his drain machine. Miracle Supply Company raises two points on appeal, claiming it is not responsible for any damage because a third-party made repairs to the drain machine.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).